DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered. 
Claims 1, 8, and 15 are amended and claims 5, 6, 12, 13, 19, and 20 are canceled in response to the last office action. Claims 1-3, 7-10, 14-17, and 21 are presented for examination. Kulkarni et al, Hunter et al, and Gorius et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al [US 2017/0054603 A1] in view of Hunter et al [US 2011/0145545 A1] further in view of Yadhav et al [US 2019/0294476 A1].
As to claims 1, 8, and 15, Kulkami et al teach a method for efficient component communication and resource utilization in a disaggregated computing system, by a processor [e.g., “Hardware management systems for disaggregated rack architectures in virtual server rack deployments are disclosed herein” in Abstract], comprising:
instantiating, in real-time, the disaggregated computing system comprising a dynamically constructed server entity composed of a plurality of devices each selected from respective pools of a plurality of resource pools, wherein each of the plurality of resource pools maintains a plurality of liked-typed resources of the plurality of devices therein [e.g., fig. 1; “To manage the disaggregated physical hardware resources 108, the HMS 102 composes, configures, and manages composable servers (e.g., the composed server node 118) using disaggregated CPUs, memory, storage, and/or network components of the disaggregated physical hardware resources 108 discovered in the physical rack 104.  The example HMS 102 is also capable of dynamically recomposing (e.g., upgrading, updating, downgrading, etc.) composed servers by, for example, adding and/or removing hardware components to/from composed servers.  … The example HMS 102 is capable of supporting hot plugging/unplugging and hot swapping of disaggregated physical hardware (e.g., hot plugging/unplugging or hot swapping of SRUs and/or SRUMs)” in paragraph 0026];
providing a general purpose link between the plurality of devices in the respective pools forming the disaggregated computing system, the general purpose link is used to connect the plurality of devices which respectively comprise different types of devices, wherein the general purpose link is a single physical connection between each of the plurality of resource pools dynamically enabled to be reconfigured, in real-time, between hardware protocols of each of graphic processing units (GPU) fabric link, a memory store link, an Input/Output (I/O) link, and a Symmetric Multiprocessing (SMP) link according to which of the plurality of resource pools and a current protocol is currently being utilized for the plurality of devices [e.g., “For example, one or more drawers include an array of physical compute modules, one or more drawers includes an array of physical network modules, one or more drawers include an array of RAM modules, one or more drawers include an array of physical storage modules, etc. In DRA-based physical rack, the different types of physical resources that are disaggregated across numerous drawers, can be aggregated across a local network between the drawers to compose numerous composed servers” in paragraph 0019; “In the illustrated example, the pooled compute resources 108a, the pooled network resources 108b, and the pooled storage resources 108c include corresponding arrays of hardware components (e.g., CPUs, NICs, HDDs, SSDs, etc.) installed in corresponding drawers or trays referred to herein as sub rack units (SRUs). … For example, other physical hardware resources may include RAM, network interface cards (NICs), graphics processing units (GPUs), multimedia hardware accelerators, digital signal processors (DSPs), etc.” in paragraph 0021; “The physical rack 104 is implemented using a disaggregated rack architecture due to the disaggregated physical layout of the physical hardware resources 108 described above in which arrays of the same types of hardware resources are maintained in separate corresponding ones of the pooled compute resources 108a, the pooled network resources 108b, and the pooled storage resources 108c” in paragraph 0022; “In the illustrated example, each SRU of the disaggregated physical hardware resources 108 includes a shared function with which the HMS 102 communicates via the local network 113 to access the arrays of components of the pooled physical resources 108a, 108b, 108c.  Example hardware to implement the shared function in each SRU includes a NIC+switch chip, a processor, and a back end optical interconnect to connect to an optical patch panel, for example, at the top of the physical rack 104.  In some examples, the shared function hardware may be provided to each SRU using a mezzanine/add-on card installed in the SRU.  In other examples, the shared function hardware is inserted or mounted directly on a printed circuit board (PCB) of each SRU.  In some examples, the NIC+switch chip in the shared function hardware in each SRU provides the hardware components in the SRUMs with communication capabilities via the local network 114 to other hardware (e.g., other SRUs, the MS 112, a top-of-rack (TOR) switch shown in FIG. 2, etc.) in the physical rack 104” in paragraph 0023]; and
storing a first data object within one of the plurality of devices according to a past use or an expected use of the data object by at least a respective one of a set of processors within the disaggregated computing system [e.g., “Furthermore, monitoring input data accessed by a first processor may be carried out based on the memory addresses of the input data as stored on interconnects, e.g. a bus.  For example, the last 100 memory addresses accessed are monitored” in paragraph 0035]; and
dynamically rewiring the general purpose link from a connection formed between the one of the plurality of devices in one of the plurality of resource pools and an alternative one of the set of processors in one of the plurality of resource pools to a connection formed between the one of the plurality of devices in one of the plurality of resource pools and the at least respective one of the set of processors in one of the plurality of resource pools [e.g., “The example HMS 102 is also capable of dynamically recomposing (e.g., upgrading, updating, downgrading, etc.) composed servers by, for example, adding and/or removing hardware components to/from composed servers.  … The example HMS 102 is capable of supporting hot plugging/unplugging and hot swapping of disaggregated physical hardware (e.g., hot plugging/unplugging or hot swapping of SRUs and/or SRUMs)” in paragraph 0026; “For example, the virtual imaging appliance 136 of the illustrated example connects to a management interface of a network switch(es) installed in the physical rack 104, installs network configuration information on the network switch(es), and reboots the switch(es) to load the installed configuration to communicatively couple the virtual imaging appliance 136 with the disaggregated physical hardware resources 108 communicatively coupled via the network switch(es)” in paragraph 0030; “For example, during a discovery process, the HMS discovers disaggregated physical hardware components such as CPUs, memory devices, NICs, etc. in different SRUs and SRUMs.  The HMS then uses CPU objects, memory objects, storage objects, switch objects, adapter objects, power objects, etc. to store properties and SRU/SRUM locations of the discovered disaggregated physical hardware components.  In this manner, the HMS can provide properties stored in the objects to a PRM to build composed resources.  The composed resources can be flexibly and efficiently managed by the HMS due to the disaggregated physical hardware resources because the composed resources can be re-configured, updated, upgraded, downgraded at any time without needing to re-discover new hardware” in paragraph 0176].
Though Kulkarni et al teach storing a first data object within one of the plurality of devices in one of the plurality of resource pools for at least a respective one of a set of processors maintained within one of the plurality of resource pools [e.g., “The example VMware vSANTM  network data storage virtualization component clusters server-attached hard disk drives (HDDs) and solid state drives (SSDs) (e.g., storage devices of the pooled storage resources 108c of FIG. 1) to create a shared datastore for use as virtual storage resources in virtual environments” in paragraph 0055; “For example, during a discovery process, the HMS discovers disaggregated physical hardware components such as CPUs, memory devices, NICs, etc. in different SRUs and SRUMs.  The HMS then uses CPU objects, memory objects, storage objects, switch objects, adapter objects, power objects, etc. to store properties and SRU/SRUM locations of the discovered disaggregated physical hardware components.  In this manner, the HMS can provide properties stored in the objects to a PRM to build composed resources.  The composed resources can be flexibly and efficiently managed by the HMS due to the disaggregated physical hardware resources because the composed resources can be re-configured, updated, upgraded, downgraded at any time without needing to re-discover new hardware” in paragraph 0176], Kulkarni et al do not explicitly teach, however Hunter et al teach storing the first data object within one of the plurality of devices according to a past use or an expected use of the data object by at least a respective one of a set of processors within the disaggregated computing system and dynamically rewiring the general purpose link from a connection formed between the one of the plurality of devices and an alternative one of the set of processors to a connection formed between the one of the plurality of devices and the at least respective one of the set of processors according to a location of the first data object and a location of the at least respective one of the set of processors relative to the location of the first data object [e.g., “The latter is adapted to store a set of data, which may be used by one or more of the processors.  Typically, the data at stake is read (`input data`) and/or generated by the core and written back (`output data`)” in paragraph 0025; “Furthermore, monitoring input data accessed by a first processor may be carried out based on the memory addresses of the input data as stored on interconnects, e.g. a bus.  For example, the last 100 memory addresses accessed are monitored.  If it turns that e.g. a majority of the monitored addresses pertains to a memory or a memory sector closer to a second processor, then it is decided to resume execution at the second processor” in paragraph 0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to combine the two teachings because they both teach a processor for efficient component communication and resource utilization in a disaggregated computing system implement with dynamically rewiring a general purpose link Hunter et al’s teaching above including storing the first data object according to a past use or an expected use by one of the processors and according to a location of the first data object and a location of the at least respective one of the set of processors relative to the location of the first data object in order to increase applicability and/or reduce power consumption or latency accessing the shared memory as taught [e.g., “Putting more cores on a single large die cannot be continued for a long time, let alone the bandwidth-per-core problem, the power consumption and cooling challenges” in paragraph 0022, “Caches use a lot of area and power” in paragraph 0023 of Hunter et al].
The combination of Kulkarni et al and Hunter et al does not explicitly teach for those of the plurality of devices of a same type communicating with one another within a same pool, the connection of the general purpose link is established using a backplane to facilitate the communication and for those of the plurality of devices of differing types communicating with one another within differing pools, the connection of the general purpose link is established through an optical switching device is a package switch pool to facilitate the communication such that the optical switching device is not arranged in a spine-leaf architecture.  However, Yadhav et al teach instantiating, in real-time, the disaggregated computing system comprising a dynamically constructed server entity composed of a plurality of devices each selected from respective pools of a plurality of resource pools, wherein each of the plurality of resource pools maintains a plurality of liked-typed resources of the plurality of devices therein [e.g., fig. 1; “A disaggregated hardware architecture, such as Intel Rack Scale architecture and HyperScale Datacenter Systems, separates the resources--which with the traditional hardware architecture would have been confined within one blade--that make up a hardware machine, such a server.  The separated resources are organized into pools.  Then, a host machine is allocated by picking resources of from the pools” in paragraph 0004]; providing a general purpose link between the plurality of devices in the respective pools forming the disaggregated computing system, the general purpose link is used to connect the plurality of devices which respectively comprise different types of devices, wherein the general purpose link is a single physical connection between each of the plurality of resource pools dynamically enabled to be reconfigured, in real-time, between hardware protocols of each of graphic processing units (GPU) fabric link, a memory store link, an Input/Output (I/O) link, and a Symmetric Multiprocessing (SMP) link according to which of the plurality of resource pools and a current protocol is currently being utilized for the plurality of devices [e.g., connection between CPU pool 3 having CPUs, Memory pools 4 having memory units, and Disk pool 5 having disk units in fig. 1; “With this set up, e.g. the CPU pool 3 and the disk pool 5 will be available also during replacement of the memory pool 4, while it may be assumed that other memory pools (not shown) may support, at least during the replacement, any need of memory that the CPU pool 3 and the disk pool 5 may have” in paragraph 0005; “When utilizing the hardware system, a host machine may be composed of a sub-set of units/resources within one or more pools.  In some examples, a Host Machine Allocating Module (not shown) may assemble a host machine 151, 152, 153 by selecting a sub-set of resources within one or more pools.  In this manner, a number of resources are allocated to the host machine 151, 152, 153” in paragraph 0036; “The computing units 141, 142, 143, 144, 145 may comprise CPUs, Graphics Processing Units (GPUs), hardware implemented computing functions, etc.” in paragraph 0043], and wherein: for those of the plurality of devices of a same type communicating with one another within a same pool, the connection of the general purpose link is established using a backplane to facilitate the communication [e.g., connection between C1, C2, …, and C6 within Computing pool 102 in fig. 3, connection between rectangles within CPU pool 3 in fig. 1]; and for those of the plurality of devices of differing types communicating with one another within differing pools, the connection of the general purpose link is established through an optical switching device is a package switch pool to facilitate the communication such that the optical switching device is not arranged in a spine-leaf architecture [e.g., Interconnect 2 between CPU pool 3, Memory pool 4, and Disk pool 5 in fig. 1, Connection arrangement 101 in fig. 3; “The known disaggregated hardware system 1 comprises an interconnect 2, such as a superfast optical fiber connectivity.  The interconnect 2 interconnects a Central Processing Unit (CPU) pool 3, a memory pool 4 and a storage pool 5” in paragraph 0005]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to combine the two teachings because they both teach the communication connection between the plurality of devices within a same pool and the communication between the plurality of devices between differing pools and Yadhav et al’s teaching above including the details of the connections would increase simplicity, feasibility, and/or alternativeness of the communication connections of the combination. 
As to claims 2, 9, and 16, the combination of Kulkarni et al, Hunter et al, and Yadhav et al teaches wherein the general purpose link further comprises a dynamically switched point-to-point connection between the at least the respective one of the set of processors and at least one of the plurality of devices [e.g., figs. 3, 4 of Hunter et al; “The example HMS 102 is also capable of dynamically recomposing (e.g., upgrading, updating, downgrading, etc.) composed servers by, for example, adding and/or removing hardware components to/from composed servers.  … The example HMS 102 is capable of supporting hot plugging/unplugging and hot swapping of disaggregated physical hardware (e.g., hot plugging/unplugging or hot swapping of SRUs and/or SRUMs)” in paragraph 0026 of Kulkarni et al].
As to claims 3, 10, and 17, the combination teaches wherein the plurality of devices are selected from a list comprising memory devices, storage devices, accelerator devices, and additional respective ones of the set of processors [e.g., memory M in fig. 4 of Hunter et al; “An example apparatus to manage disaggregated physical hardware resources in a physical rack includes a hardware management system to discover disaggregated physical hardware resources in the physical rack and generate a listing of the disaggregated physical hardware resources, and a physical resource manager to generate a composed resource based on resources from the listing of the disaggregated physical hardware resources, the hardware management system to manage the composed resource” in Abstract of Kulkarni et al].
As to claims 7, 14, and 21, the combination teaches storing a second data object in a second location within the disaggregated system, the second data object used or expected to be used by the at least respective one of the set of processors; and dynamically rewiring the general purpose link according to the location of the first data object and the second location of the second data objects and the location of the at least respective one of the set of processors [e.g., data located closer to the first processor and data located closer to the second processor at step 110 in fig. 1 of Hunter et al].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/24/2021